COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  HJSA NO. 3, LIMITED PARTNERSHIP,              §
                                                                No. 08-18-00113-CV
                   Appellant,                   §
                                                                   Appeal from the
  v.                                            §
                                                                 143rd District Court
  SUNDOWN ENERGY LP, SMC 2000 LP,               §
  PGP HOLDINGS 1, LLC, SMITH                                   of Ward County, Texas
  ALLEN OIL & GAS, LLP,                         §
  TRANSMOUNTAIN EXPLORATION                                   (TC# 16-05-23886-CVW)
  LLC, FORTUNE NATURAL                          §
  RESOURCES CORPORATION, TEXAS
  HEAT OF THE PERMIAN BASIN, INC.,              §
  WHITING OIL AND GAS
  CORPORATION, EAGLE ROCK                       §
  ACQUISITION PARTNERSHIP II, LP,
  ODYSSEY ROYALTIES, LLC,                       §
  HORIZON ROYALTIES LLC,
  PINECONE RESOURCES LLC,                       §
  BRENDA DORMAN FAUGHT, and
  LENA RENEE BRIGMAN,                           §

                   Appellees.                   §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment granting partial summary judgment for Appellees and denying Appellant’s

cross motion for partial summary judgment. We therefore reverse that part of the judgment,

render judgment stating that under the unambiguous terms of lease, Sundown was required to

engage in a continuous development program to maintain the lease under Paragraph 7(b), and
that program required the spudding in of a continuous development well within 120 days of

completion or abandonment of a prior well; and remand to the trial court for further proceedings

in accordance with this Court’s opinion.

       We conclude there was no error in that part of the judgment regarding the exclusion of

extrinsic evidence. We therefore affirm that part of the judgment. We further order that

Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, and Appellees each pay one-half (1/2)

the costs of this appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 16TH DAY OF AUGUST, 2019.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Palafox, J. (Dissenting)




                                                 2